Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 

Response to Amendment
The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-20.

Response to Arguments
Applicant’s arguments, see pages 8-14, filed 11/20/2020, with respect to claims 1-13 have been fully considered and are persuasive.  The outstanding 35 USC §103 
Applicant's arguments filed 11/20/2020 with respect to claims 14-20 have been fully considered but they are not persuasive. 

Regarding Claims 14, 17 and 18 (page 14 of 11/20/2020 Remarks):
Applicant argues “Claims 14, 17 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Chiang, Horigome and Maki. Claims 14, 17 and 18 each depend from amended claim 1. As stated above, Chiang, Horigome and Maki, whether taken alone or in combination, fails to disclose or suggest the subject matter of amended claim 1. Accordingly, Applicant submits that claims 14, 17 and 18 are each patentably distinguished over the combination of Chiang, Horigome and Maki for at least the reasons provided above and for the further reason that the cited combination of references fails to disclose or suggest the subject matter of claims 14, 17 and 18 in combination with the subject matter of amended claim 1”.

Examiner’s reply:
Examiner respectfully disagrees. Claims 14, 17 and 18 do not depend from amended claim 1. Claim 14 is an independent claim and claims 17 and 18 depend from claim 14. 
Applicant did not present any specific arguments how claims 14, 17, 18 are each patentably distinguished over the combination of Chiang, Horigome and Maki. Instead just stated “Applicant submits that claims 14, 17 and 18 are each patentably 

MPEP section 716.01 (c) II states:
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.
MPEP section 2145 I states:

In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 


Regarding Claims 15, 16, 19 and 20 (pages 15-16 of 11/20/2020 Remarks):
Applicant argued similar to claims 14, 17 and 18 above that Claims 15, 16, 19 and 20 each depend from amended claim 1.

Examiner’s reply:
Examiner respectfully disagrees. Claims 15, 16, 19 and 20 do not depend from amended claim 1. Instead they depend from independent Claim 14.
Applicant did not present any specific arguments how claims 15, 16, 19 and 20 are each patentably distinguished over the combination of prior art of record. Therefore, the arguments are not persuasive.

MPEP section 716.01 (c) II states:
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.
MPEP section 2145 I states:

In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 


Therefore, Examiner maintains the rejections of Claims 14-20.


Specification
Examiner maintains the objection to the title as the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 20180151435 A1; hereinafter “Chiang”) in view of Horigome et al. (US 20060134406 A1; hereinafter “Horigome”) and Maki et al. (US 20070275544 A1; hereinafter “Maki”).

In re claim 14, Chiang discloses a wafer processing method for dividing a wafer 100 along a plurality of division lines 120 to obtain a plurality of individual device chips 500, the division lines being formed on a front side of the wafer (figs. 1-5) (¶ 0057-0060), the wafer processing method comprising: 
a preparing step of preparing a ring frame 310 having an inside opening for accommodating the wafer 100; 
a providing step of positioning the wafer 100 in the inside opening of the ring frame 310 and providing a polyester sheet 300 (e.g. the support film; ¶ 0079) on a back side of the wafer 100 and on a back side of the ring frame 310 to fully cover the back side of the wafer 100 and the back side of the ring frame 310 (fig. 3; ¶ 0059, 0080; “the support film can completely overlap the frame”); 
300 with the ring frame 310 and the wafer 100 to form a frame unit 320 in a condition where the wafer 100 and the ring frame 310 are exposed (fig. 3; ¶ 0059); 
a dividing step of cutting the wafer 100 along each division line 120 using a cutting apparatus 400 (¶ 0060. Note, plasma etch process performs the dicing, thus functions as a cutting apparatus) after performing the uniting step, thereby dividing the wafer 100 into the individual device chips 500 (figs. 4-5, ¶ 0060); and 
a pickup step of picking up each device chip 500 from the polyester sheet 300 after performing the dividing step (¶ 0026, “the die are removed from the tape using well known techniques and are then further processed (e.g., packaged) as necessary.”).

Chiang does not expressly disclose:
the uniting step includes heating the polyester sheet while applying a pressure to the polyester sheet after performing the polyester sheet providing step, thereby uniting the wafer and the ring frame through the polyester sheet by thermocompression bonding.
In the same field of endeavor, Horigome discloses a wafer processing method wherein resin films, e.g. thermoplastic polyimide, are provided on the backside of wafers and the resin film is laminated to the wafer by applying a film having thermo-adhesive properties to the wafer by thermo-compression bonding using a heater roller (¶ 0060, 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Horigome and laminate Chiang by thermocompression bonding as Horigome teaches resin films are provided on the backside of wafers, in order to impart sufficient strength to wafers or to improve adhesion with mold resins, or to be used for bonding to lead frames (¶ 0060 of Horigome).

Chiang/Horigome does not expressly disclose:
a pickup step of applying an ultrasonic wave to the polyester sheet in each of the plurality of separate regions corresponding to each device chip, pushing up each device chip through the polyester sheet, then picking up each device chip from the polyester sheet after performing the dividing step.
In the same field of endeavor, Maki teaches a wafer processing method (fig. 45) comprising a pickup step of applying an ultrasonic wave to the dicing sheet (4) in each of the plurality of separate regions corresponding to each device chip (1C), pushing up each device chip (1C) through the dicing sheet (4) (¶ 0199 of Maki).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pickup the chip applying an ultrasonic wave to the polyester sheet in the Chiang wafer process in order to more easily pickup the individual chip to be unstuck from the dicing sheet (¶ 0199 of Maki). 

In re claim 17, Chiang/Horigome/Maki discloses the wafer processing method according to claim 14, wherein the pickup step includes a step of expanding the polyester sheet to thereby increase a spacing between any adjacent ones of the device Maki; the dicing tape is being stretched during the ultrasonic wave pickup step, thus increases a spacing between any adjacent ones of the device chips).

In re claim 18, Chiang/Horigome/Maki discloses the wafer processing method according to claim 14 outlined above.
Chiang further discloses a wafer processing method (figs. 1-5) wherein a tape 300 (i.e., a support film) (¶ 0059) formed of polyethylene terephthalate (¶ 0079) is laminated on the back side of the wafer 100 and the polyester sheet can be designed to withstand temperatures of approximately 600 C up to approximately 3000 C (¶ 0079).
The combined teachings of Chiang/Horigome/Maki (i.e., 600 C to 3000 C) encompass the claimed temperature range of 250°C to 270°C. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chiang/Horigome/Maki and perform the thermocompression bonding step of the polyester based dicing tape in the temperature range of 250°C to 270°C in order to improve adherence of the dicing tape on the back side of the wafer and the ring and provide firm support to the wafer during the dicing process within thermal budget of the wafer processing method.
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima 
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Horigome and Maki as applied to claim 14 above and further in view of Hattori et al. (US 20160007479 A1; hereinafter “Hattori”).

In re claim 15, Chiang/Horigome/Maki discloses the wafer processing method according to claim 14 outlined above, but does not expressly disclose wherein the uniting step includes a step of applying infrared light to the polyester sheet, thereby performing the thermocompression bonding.
In the same field of endeavor, Hattori discloses a wafer processing method (figs. 1-7) comprising providing a dicing sheet 23 and the dicing sheet 23 is heated using infrared light A (fig. 7; ¶ 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Hattori into the method Chiang/Horigome/Maki and perform the heating of the dicing sheet by infra-red light in order to suppress the contamination of the chips in maintaining the spacing between the chips (¶ 0008 of Hattori).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Horigome and Maki as applied to claim 14 above and further in view of Shinoda et al. (US 20140295646 A1; hereinafter “Shinoda”).

In re claim 16, Chiang/Horigome/Maki discloses the wafer processing method according to claim 14 outlined above.
Chiang further discloses the support film (i.e., the polyester sheet 300) can completely overlap the frame 320 and the support film may not extend past the outer diameter of the frame (¶ 0080), but Chiang does not expressly disclose wherein the polyester sheet is larger in size than the ring frame, and the uniting step includes an additional step of cutting the polyester sheet after heating the polyester sheet, thereby removing a part of the polyester sheet outside an outer circumference of the ring frame.
In the same field of endeavor, Shinoda discloses a wafer processing method (fig. 2) wherein the polyester sheet (1) (¶ 0038, 0057, 0065) is larger in size than the ring frame (5), and the uniting step includes an additional step of cutting the polyester sheet (1) after heating the polyester sheet, thereby removing a part of the polyester sheet (1) outside an outer circumference of the ring frame (5) (¶ 0139 of Shinoda).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Shinoda into the method of Chiang/Horigome/Maki in order to enhance the support of the wafer with the dicing sheet.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Horigome and Maki as applied to claim 14 above and further in view of Akutsu et al. (US 2019/0378747 A1; hereinafter “Akutsu”).

In re claim 19, Chiang/Horigome/Maki discloses the wafer processing method according to claim 14 outlined above.
Chiang further discloses wherein the polyester sheet is formed of polyethylene (¶ 0079), but does not expressly disclose wherein the polyester sheet is formed of polyethylene naphthalate.
However, Akutsu discloses the polyester sheet is formed of polyethylene naphthalate (¶ 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Akutsu into the method of Chiang as Akutsu teaches polyester film selected from the group listed above possess strength-elongation characteristics to support the wafer dicing process (¶ 0066 of Akutsu).

 	Chiang discloses the polyester sheet can be designed to withstand temperatures of approximately 600 C up to approximately 3000 C (¶ 0079).
The combined teachings of Chiang/Horigome/Maki/Akutsu (i.e., 600 C to 3000 C) encompass the claimed temperature range of 160°C to 180°C. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chiang/Horigome/Maki/Akutsu and perform the thermocompression bonding step of the polyester based dicing tape in the temperature range of 160°C to 180°C in order to improve adherence of the dicing tape on the back side of the wafer and the ring and provide firm support to the wafer during the dicing process within thermal budget of the wafer processing method.
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Horigome and Maki as applied to claim 14 above and further in view of Abe et al. (US 20070004180 A1; hereinafter “Abe”).

In re claim 20, Chiang/Horigome/Maki discloses the wafer processing method according to claim 14 outlined above.
Chiang discloses a pickup step of picking up each device chip 500 from the polyester sheet 300 using well known techniques (¶ 0026).
Chiang does not expressly disclose wherein the pickup step includes moving a pushup mechanism 9 (interpreting as bringing the pushup pin underneath the dies) to a position directly below a target one of the device chips and also includes moving a collet to a position directly above the target one of the device chips, wherein the pushup mechanism configured and arranged to push upon the polyester sheet, and the collet is configured and arranged to provide a suction force to hold the target one of the device chips.
In the same field of endeavor, Abe discloses a wafer processing method (figs. 9-12) wherein the pickup step includes moving a pushup mechanism 9 to a position directly below a target one of the device chips and also includes moving a collet 10 to a position directly above the target one of the device chips, wherein the pushup mechanism configured and arranged to push upon the dicing sheet DT1, and the collet is configured and arranged to provide a suction force to hold the target one of the device chips (fig. 12; ¶ 0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Abe into pickup the method of Chiang/Horigome/Maki in order to facilitate chip pickup without breakage (¶ 0098 of Abe). 





Allowable Subject Matter
Claims 1-13 are allowed.



REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP §1302.14).
Applicant’s arguments submitted on 11/20/2020 have been fully considered. The remarks and arguments submitted by the Applicant for independent Claim 1 have overcome prior art of record. 

The cited prior art of record, Dutt et al. (US 20140225283 A1; hereinafter “Dutt”), Akutsu et al. (US 2019/0378747 A1; hereinafter “Akutsu”), Horigome et al. (US 20060134406 A1; hereinafter “Horigome”) and Han et al. (US 20120286429 A1; hereinafter “Han”) have been found to be the closest prior art.

Tuominen et al. (US 20150289379 A1; hereinafter “Tuominen”), Suga et al. (US 20120273831 A1; hereinafter “Suga”) and Arai et al. (US 20050221584 A1; hereinafter “Arai”) are being cited in this reason for allowance section (listed in the attached PTO-892) to demonstrate that they teach some portions of the allowable subject matter. However, it would not have been obvious to combine the teachings of Tuominen, Suga or Arai with the other prior art of record.

Regarding Claims 1, 10 and 11: 
Regarding prior art Dutt et al., Akutsu et al. and Horigome et al.:
Examiner agrees with the arguments presented in pages 8-10 of the Remarks filed on 11/20/2020.
Dutt or Akutsu does not expressly disclose " providing a polyester sheet having no adhesive layer on a back side of the wafer and on a back side of the ring frame, such that the polyester sheet is in direct contact with the back side of the wafer and the back side of the ring frame" as recited in claim 1 together with " a uniting step of heating the polyester sheet while applying a pressure to the polyester sheet after performing the polyester sheet providing step, thereby uniting the wafer and the ring frame through the polyester sheet by thermocompression bonding to form a frame unit in a condition where the wafer and the ring frame are exposed" as recited in claim 1.
Horigome does not expressly disclose providing a polyester sheet having no adhesive layer on a back side of the wafer and on a back side of the ring frame, such that the polyester sheet is in direct contact with the back side of the wafer and the back side of the ring frame.

Regarding new prior art Han et al., Tuominen et al., Suga et al. and Arai et al.:

Han et al.:
Prior art Han has been employed in rejecting similar claims in the co-pending applications of this Applicant (Co-pending US Application numbers are: 16/743176, 16/674276, 16/799161).
Examiner reconsidered the rejections over Han. The relevant portions of the rejections from the co-pending applications are copied below to make the record clear of this instant application. 

“Han discloses a wafer processing method (figs. 3a-3m, 6a-6g; ¶ 0072-0079) for dividing a wafer 120 along a plurality of division lines 126 (fig. 3m, ¶ 0040; the non-active, inter-die wafer area or region 126 in between the semiconductor die or components 124 have been interpreted as a plurality of division lines) to obtain a plurality of individual device chips 124, the division lines being formed on a front side 130 of the wafer to thereby define a plurality of separate regions where a plurality of individual device chips 124 are individually formed, the wafer processing method comprising:
a preparing step of preparing a ring frame 220 (fig. 6a; ¶ 0072) having an inside opening (e.g., an opening formed by the wafer ring 220 as shown in fig. 6a; hereinafter “Ring_OPN”) for accommodating the wafer 120;
a providing step of positioning the wafer 120 in the inside opening of the ring frame (Ring_OPN) and providing a mounting tape 222 having no adhesive layer (Han teaches referring to fig. 6a “…Mounting tape 222 is polyvinyl chloride, polypropylene, polyethylene, polyolefin, or other similar material” (¶ 0072) and there is no evidence or expressed teaching of an adhesive layer on top of the mounting tape 222. The mounting assembly 224 is united with the wafer 120 with the help of the jig 224. Therefore, it is reasonable to interpret mounting tape 222 as a mounting tape having no adhesive layer) on a back side of the wafer 148 and on a back side of the ring frame (e.g. the side of the ring frame 220 which is in contact with the tape 222 shown in fig. 6a; hereinafter “Ring_back”), the mounting sheet 222 is in direct contact with the back side of the wafer 148 and the back side of the ring frame (“Ring_back”) (fig. 6a; ¶ 0072);
a uniting step of heating the mounting sheet 222 as applying a pressure to the mounting sheet 222 after performing the mounting sheet providing step, thereby uniting the wafer 120 and the ring frame 220 through the mounting sheet 222 by thermocompression bonding to form a frame unit in a condition where the wafer 120 and the ring frame 220 are exposed upward (figs. 6b-6c, 0074-0076; Han discloses “Jig 226 can heat mounting tape 222 to improve the elasticity of the mounting tape”, and “The movement of jig 226 relative to wafer ring 220 increases distance D and stretches or expands mounting tape 222, as shown by arrows 230”. Thus the uniting step includes heating the polyester sheet 222 while applying a pressure to the polyester sheet 222 using the jig 226 and meets the claim limitation of thermocompression bonding);
a dividing step of applying a laser beam 158 to the wafer 120 along each division line 126, the laser beam 158 having an absorption wavelength (e.g. a wavelength of 1064 nm) to the wafer 120, thereby forming a division groove 232 in the wafer 120 along each division line 126 to divide the wafer into the individual device chips 124 (figs. 3k-3m, ¶ 0048-0051); and
a pickup step of picking up each device chip 124 from the mounting sheet 222 after performing the dividing step (fig. 6g, ¶ 0079).

Han discloses the dividing step of applying a laser beam 158 to the wafer 120 along each division line 126 (figs. 3k-3m) before performing the uniting step (figs. 6b-6c).
However, Han does not expressly disclose performing the dividing step after performing the uniting step.
In the same field of endeavor, Akutsu discloses the wafer processing method (figs. 1a-5b) (¶ 0199-0215) comprising a dividing step of applying a laser beam L to the wafer 1 along each division line (Kerf) (e.g. plurality of streets, or prescribed dicing lines; ¶ 0004, 0205. Hereinafter “Kerf”) (figs. 3a-3c; ¶ 0205-0207) wherein the diving step has been performed after performing the uniting step of uniting the wafer 1 and the ring frame F through the mounting tape 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Akutsu into the wafer processing method of Han since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP § 2144.04.”

In view of the reconsideration, Han does not expressly disclose a uniting step by thermocompression bonding after providing the mounting tape 222. Han discloses (figs. 6b-6c) application of heat and pressure to the mounting tape 222 via the jig 226 in order to form a gap 232 between the chips 124, which is part of the chip singulation process, not part of the uniting step. Furthermore, though Han does not expressly depict or show any adhesive layer or an adhesive surface over the mounting tape 222, it would be inherent in the mounting assembly process as shown in fig. 6a (¶ 0072). 
Hence, Han in view of Akutsu does not expressly disclose " providing a polyester sheet having no adhesive layer on a back side of the wafer and on a back side of the ring frame, such that the polyester sheet is in direct contact with the back side of the wafer and the back side of the ring frame" as recited in claim 1 together with " a uniting step of heating the polyester sheet while applying a pressure to the polyester sheet after performing the polyester sheet providing step, thereby uniting the wafer and the ring frame through the polyester sheet by thermocompression bonding to form a frame unit in a condition where the wafer and the ring frame are exposed" as recited in claim 1.

Tuominen et al.:
Tuominen discloses providing a polymer based support membrane 12 having no adhesive layer on a back side of the chips 6, such that the polymer based support membrane 12 is in direct contact with the back side of the chips 6 and the chips 6 can 12 with the aid of a vacuum (figs. 1-3; ¶ 0034-0036).
However, Tuominen does not disclose utilizing the polymer based support membrane in a wafer dicing process and it would not have been obvious to one of ordinary skill in the art to combine the teachings of Tuominen with the other prior art of record.

Suga et al.:
Suga discloses providing a thermoplastic resin based support carrier 21 (hereinafter “plastic sheet”) having no adhesive layer on a back side of the chips 16, such that the plastic sheet 21 is in direct contact with the back side of the chips 16 and the chips 16 can be attached with the plastic sheet 21 by applying heat to the plastic sheet 21 (figs. 2(a)-2(h); ¶ 0093-0096).
However, Suga does not disclose utilizing the plastic sheet having no adhesive layer in a wafer dicing process and it would not have been obvious to one of ordinary skill in the art to combine the teachings of Suga with the other prior art of record.

Arai et al.:
Arai discloses a wafer processing method for dividing a wafer along a plurality of division lines to obtain a plurality of individual device chips, the division lines being formed on a front side of the wafer (figs. 1-19), the wafer processing method comprising:
0 to 3000C while pressurizing; figs. 3-4, ¶ 0037) of the ring frame 12 and the outer peripheral surface of the wafer Wa without any adhesive agent (¶ 0037) and
 	providing a tape T having an adhesive surface on a back side of the wafer Wb and on a back side of the ring frame F. 
Though Arai discloses thermocompression bonding of the ring frame and the outer peripheral surface of the wafer, however, Arai does not expressly disclose " providing a polyester sheet having no adhesive layer on a back side of the wafer and on a back side of the ring frame, such that the polyester sheet is in direct contact with the back side of the wafer and the back side of the ring frame" as recited in claim 1 together with " a uniting step of heating the polyester sheet while applying a pressure to the polyester sheet after performing the polyester sheet providing step, thereby uniting the wafer and the ring frame through the polyester sheet by thermocompression bonding to form a frame unit in a condition where the wafer and the ring frame are exposed" as recited in claim 1.
None of the prior art of record teaches or suggests, alone or in combination, A wafer processing method for dividing a wafer along a plurality of division lines to obtain a plurality of individual device chips, the division lines being formed on a front side of the wafer, the wafer processing method comprising:… " providing a polyester sheet having no adhesive layer on a back side of the wafer and on a back side of the ring frame, such that the polyester sheet is in direct contact with the back side of the wafer and the back side of the ring frame" as recited in claim 1 together with " a uniting step of heating the polyester sheet while applying a pressure to the polyester sheet after 

The claims are novel over the prior art in terms of entirety of the claims. Dependent claims 2-13 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893